Citation Nr: 0637041	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  99-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including dysthymia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1973 to September 
1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This case was previously before the Board in July 2004 and 
January 2006.  In both instances, the veteran's claim was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

When filing his substantive appeal (VA Form 9) in May 1999, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board.  This type of proceeding is 
often referred to as a Travel Board hearing.  The RO 
scheduled his hearing for April 2006, but he failed to appear 
for it.  There are no other hearing requests of record, and 
he has not justified his absence, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's acquired psychiatric disorder, 
including dysthymia, is causally or etiologically related to 
his military service.


CONCLUSION OF LAW

An acquired psychiatric disability, including dysthymia, was 
not incurred or aggravated during active service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.

The July 2004 letter failed to discuss the law pertaining to 
the assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection for an acquired psychiatric disorder, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and VA examination reports.  Additionally, the claims file 
contains records from the Social Security Administration, the 
transcript from the veteran's testimony before a Hearing 
Officer at the RO, and the veteran's statements in support of 
his claim for service connection.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the lay statements and medical reports of 
record for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, including psychoses, will be presumed to 
have been incurred or aggravated in service if manifested to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

After reviewing the relevant medical and other evidence in 
this particular case, the Board finds that the preponderance 
of it is against the claim for service connection for an 
acquired psychiatric disorder.  There is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting the veteran has an acquired psychiatric disorder 
that was incurred or aggravated during his military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board acknowledges that the veteran's service medical 
records show that he was diagnosed with anxiety and 
depression, such that he was disqualified from carrying or 
firing a weapon in August 1974.  The Board also acknowledges 
that another treatment note states that his profile should be 
changed to an immature personality, but points out that it is 
unclear whether this occurred prior to or following the 
diagnosis of anxiety and depression, particularly in light of 
service personnel records which indicated that the veteran 
repeatedly displayed a lack of military discipline and acted 
irresponsibly, with repeated acts of calculated 
noncompliance.  Nevertheless, the veteran denied experiencing 
any psychiatric-related symptoms whatsoever while in service, 
including at his separation, and his subsequent separation 
examination was negative for evidence of a psychiatric 
disorder.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question, when 
there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to 
reason that, if he indeed had psychiatric problems at his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his military separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Of equal or even greater significance, a psychosis (such as 
major depression) was not manifested or diagnosed within the 
one-year presumptive period following his discharge from 
service in September 1974.  VA treatment records, dated 1976 
and 1984, show that the veteran was diagnosed with chronic 
alcohol dependence and poly-drug abuse, and that a mental 
status examination in 1984 was normal.   Likewise, although 
the veteran was diagnosed with dysthymia and dependent 
personality in 1995, the hospitalization was for treatment of 
alcohol dependence.  Nevertheless, there is no persuasive 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis of dysthymia in 1995, nor is there any 
evidence of treatment for a psychiatric disorder since that 
hospitalization.   See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology after 
service).  

More significantly, the March 2006 VA examiner found that the 
veteran did not have a psychiatric disorder related to his 
military service.  The VA examiner, following a review of the 
veteran's claims file and an evaluation of the veteran, 
diagnosed the veteran with alcohol dependence and alcohol-
induced persistent amnestic disorder.  The examiner also 
indicated that the veteran might have a mood disorder, but 
that the mood disorder was secondary to the alcohol abuse.  
However, service connection is expressly precluded for 
disability due to abuse of alcohol, except in a situation, 
not shown here, where the alcohol abuse is a by-product 
(i.e., residual symptom) of a service-connected condition - 
such as a psychiatric disorder.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).   

Moreover, the veteran's dependent personality disorder does 
not entitle him to be service-connected, as 
personality disorders are considered development defects and 
cannot be service-connected, as a matter of law, in the 
absence of medical evidence of additional disability from 
superimposed disease or injury causing aggravation of this 
pre-existing condition.  38 38 C.F.R. §§  3.303(c), 4.9.  The 
only possible exception is if there is probative evidence of 
additional disability from aggravation during service by 
superimposed disease or injury.  But, aggravation is not 
established here.  See Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

As such, absent medical evidence of a current psychiatric 
disability, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a 
psychiatric disorder during or as a result of his service in 
the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his acquired psychiatric disorder, if any.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claim, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including dysthymia, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


